            Case 1:16-cv-00076-BLW Document 76 Filed 09/25/19 Page 1 of 3




Rick D. Roskelley (Bar No. 5125)
Email: rroskelley@littler.com
LITTLER MENDELSON, P.C.
3960 Howard Hughes Parkway
Suite 300
Las Vegas, NV 89169-5937
Telephone: 702.862.8800
Fax: 702.862.8811

ATTORNEY FOR WINCO FOODS, LLC


                                UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


GLORIA MITCHELL, individually and on              Case No. 1:16-cv-00076-BLW
behalf of all other similarly situated,
                                                  DEFENDANT’S NOTICE OF CROSS
                   Plaintiff,                     APPEAL
       v.

WINCO FOODS, LLC, a Delaware limited
liability company,

                   Defendant.


       Defendant WINCO FOODS, LLC (hereinafter “Defendant” or “WinCo”), by and through

its attorney of record, Littler Mendelson, P.C., and pursuant to Federal Rules of Appellate

Procedure 3 and 4 hereby gives notice that Defendant cross appeals to the United States Court of

Appeals for the Ninth Circuit from the District Court’s Memorandum Decision & Order

dismissing in part Defendant’s Motion to Dismiss entered in this action on May 9, 2019, (ECF

No. 61), in finding that Plaintiff had adequately pled a violation of the Fair Credit Reporting Act.
        Case 1:16-cv-00076-BLW Document 76 Filed 09/25/19 Page 2 of 3




      A copy of the Order is attached hereto as Exhibit 1.


Dated: September 25, 2019                          Respectfully submitted,



                                                   /s/ Rick D. Roskelley, Esq.
                                                   Rick D. Roskelley, Esq.
                                                   rroskelley@littler.com
                                                   LITTLER MENDELSON, P.C.
                                                   3960 Howard Hughes Parkway, Suite 300
                                                   Las Vegas, NV 89169-5937
                                                   Tel: 702.862.8800

                                                   ATTORNEY FOR WINCO FOODS, LLC




                                               2
         Case 1:16-cv-00076-BLW Document 76 Filed 09/25/19 Page 3 of 3




                                     PROOF OF SERVICE

       I am a resident of the State of Nevada, over the age of eighteen years, and not a party to

the within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas,

Nevada 89169. On September 25, 2019, I served the within document(s):

                       DEFENDANT’S NOTICE OF CROSS APPEAL

       By United States Mail – a true copy of the document(s) listed above for collection and
   □
       mailing following the firm’s ordinary business practice in a sealed envelope with postage
       thereon fully prepaid for deposit in the United States mail at Las Vegas, Nevada addressed as
       set forth below.

      By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced document
       was electronically filed and served upon the parties listed below through the Court’s Case
       Management and Electronic Case Filing (CM/ECF) system:


 Eric B. Swartz, Esq.                                   Steven L. Woodrow, Esq.
 JONES & SWARTZ PLLC                                    Patrick H. Peluso, Esq.
 623 W. Hays Street                                     WOODROW & PELUSO, LLC
 Boise, Idaho 83702                                     3900 East Mexico Ave., Suite 300
                                                        Denver, Colorado 80210

       I am readily familiar with the firm's practice of collection and processing correspondence

for mailing and for shipping via overnight delivery service. Under that practice it would be

deposited with the U.S. Postal Service or if an overnight delivery service shipment, deposited in

an overnight delivery service pick-up box or office on the same day with postage or fees thereon

fully prepaid in the ordinary course of business.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 25, 2019, at Las Vegas, Nevada.


                                                             /s/ Maribel Rodriguez_______
                                                                    Maribel Rodriguez




                                                    3
